Citation Nr: 1717166	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder and depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1984 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for PTSD.

The Board has previously re-characterized the issue of entitlement to service connection for PTSD to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder and depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

In September 2016, the Board remanded the claim for a hearing.  Thereafter, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted for additional development, to include obtaining an adequate VA opinion regarding the etiology of the Veteran's acquired psychiatric disability.  As discussed in the introduction above, the Veteran's claim has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and depression as VA treatment records reflect these different mental disorder diagnoses.  For example, a January 2011 VA treatment record shows that the Veteran was diagnosed with major depressive disorder in July 2008, depressive disorder not otherwise specified in June 2006, and depression in December 2005.  Additionally, a December 2009 VA treatment record includes diagnoses of PTSD and bipolar disorder.

Although the Veteran was afforded a VA examination in August 2012, the provided opinion is inadequate.  The examiner did not address the Veteran's diagnoses of various psychiatric disorders, to include bipolar disorder and depression.  As the Veteran's claim has been expanded to include all mental disorders and is not limited to PTSD, an additional VA examination is warranted that addresses the Veteran's expanded mental disorders claim.

In addition, the examiner's opinion regarding the Veteran's PTSD is inadequate because he merely stated that there is no clear evidence in the file "to support or refute the Veteran's assertion of psychological turmoil in the latter part of his enlistment."  The examiner noted the Veteran's self-report of three different traumas, to include his military sexual trauma (MST), and noted the Veteran's indication that his PTSD symptoms derived wholly from his MST.  The examiner also noted that while the Veteran's two post-service traumas may also contribute to his PTSD symptoms, the relative contribution of each trauma cannot be differentiated.  However, the examiner determined that "there is no compelling link between acting out behaviors and his article 15's" without providing adequate rationale.

The Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson,  21 Vet. App. 303, 311-12 (2007).  Given the above, another examination is necessary.

Additionally, in accordance with VA special duties to notify, the RO should contact the Veteran and request that he complete a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault.  See 38 C.F.R. § 3.304 (f)(5).  The Board notes that the Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD; however, the specific form for personal assault notifies the Veteran of other sources of information that he may provide concerning his reported incident, whereas the other form does not provide such notice.  

In light of the remand, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain update VA treatment records dated from March 2017 to present.

2.  Send the Veteran a notice letter in connection with his claim for service connection for a psychiatric disorder, based on a self-reported in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and (3) inform him about the information and evidence that he is expected to provide. 

Specifically, this letter should be compliant with	       38 C.F.R. § 3.304 (f)(5), advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault). 

3.  Upon completion of directives #1 and #2, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, this appeal.  The claims file, to include this remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests should be conducted and the examiner should identify all of the Veteran's acquired psychiatric disorders.  The examiner must elicit from the Veteran a detailed history of the alleged in-service events.

Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the diagnoses of any acquired psychiatric disorders found to be present.

With respect to each acquired psychiatric disorder found to be present and/or diagnosed proximate to or during the pendency of the appeal, the examiner should offer an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorder was incurred in, caused by, or is otherwise related to, the Veteran's service?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




